Title: To Thomas Jefferson from Richard Quince Hoskins, 27 December 1805
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                  
                     
                     To the President of the 
                        United States of America.
                  
                  The Petition of Richard Quince Hoskins of Boston in the County of Suffolk and Commonwealth of Massachusetts humbly sheweth—That your petitioner is now suffering as a Prisoner in the Goal in Boston aforesaid under a Sentence of the Circuit Court of this District on a charge of embezzling & secreting a Letter from the Post Office in said Boston, and which Sentence directs that He be confined to hard Labour for three Years, and be whipped twenty Stripes, all which will be fully seen by the Copy of the Indictment and Sentence hereto annexed. That after a Conviction by a Jury of the County it would ill become him in a Petition for Mercy to protest his Innocence of the heinous Crime laid to his Charge, which can be alone known to his own Conscience and to him who knoweth the Secrets of all Hearts, but with due Respect to the Decision of a Jury He may be allowed to State, that from the very Nature and Circumstances of the Case, Many of the Witnesses on whose Testimony He was convicted laboured under all the Impressions which may be presumed to arise from a Belief that fixing a Charge on others, relieves their own Characters from Imputation of even Carelessness or Inattention, and that from his extreme Deafness, He was totally unable to instruct his Council in the Cross Examination of the Witnesses, or to understand and explain such part of the Evidence as related to any thing charged upon him to have been said, & at the Trial brought forward to proving a Confession of the Crime of which He was indicted. He forbears to urge such Reasons which really arise out of his Case, but begs leave humbly to Cast Himself on the President’s Mercy the brightest Quality confided to the Executive of the Nation, and one most gratifying to Him to exercise—and your Petitioner begs leave to observe that in the Law under which he has been convicted there is this Peculiarity, that altho’ Corperal Punishment & Imprisonment are to be inflicted, no Discretion is left to the Court to impose only one, a Discretion in almost every other Law entrusted to the Judges before whom the Conviction takes place—It is therefore that he is constrained to intrude his afflicted Situation on the President, on whose Clemency, alone rest the future Capacity of the Prisoner to appear in the World, to obtain Subsistence for a distressed Wife & infant Child, as well as the feelings of extreme & pungent Mortification, that by his being Corporally punished will be excited in the Breast of an Amiable Partner, an unoffending Infant, and many respectable Relations descending with him from a most honourable & patriotic Father William Hoskins, who ruined his Fortune in the Service of the Army in the revolutionary war, of which Army he was Deputy Commissary & Clothier General— From the continuance of the Cause Since the first finding of the Indictment against him, and which continuances have taken place without his Request, He has already sufferd a Year & an half! Imprisonment—Your Petitioner therefore humbly prays that you would be pleased to look in Tenderness upon his Calamitous Situation, and that of his distressed Wife, & Relations, and his innocent Child and not consign them with Him to Infamy & Disgrace, but that you would be graciously disposed to pardon & relieve Him from the whole Sentence at least from that Part which orders Him to be publickly whipped, to which Death itself would be infinitely preferable, and as in Duty bound will ever pray
                  
                     Richard Quince Hoskins 
                     
                  
                  
                     Boston Novr. 11th. 1805.
                     We, the Subscribers, before whom the above-named Hoskins was tried, take the liberty to certify, that, if the Law had not required both imprisonment and corporal punishment, but had left it optional with the Court to sentence to either, we think we should not have sentenced him to the latter.
                  
                  
                     Wm Cushing 
                     
                     Jno. Davis 
                     
                  
                  
                     Feb. 25. 06.
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                  
               